Citation Nr: 1537479	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-16 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to nonservice-connected pension, including special monthly pension.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel












INTRODUCTION

The Veteran served on active duty from May 1972 to December 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.   


FINDING OF FACT

The Veteran has not complied with income and net worth reporting requirements that would allow for a determination that he is entitled to nonservice-connected pension or special monthly pension.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to nonservice-connected pension are not met.  38 U.S.C.A. §§ 1503, 1506, 1521, 1522, 5107(b) (West 2014); 38 C.F.R. § 3.23, 3.252, 3.271, 3.272, 3.274, 3.277, 3.342 (2015).

2.  The criteria for entitlement to special monthly pension are not met.  38 U.S.C.A. §§ 1502, 1503, 1521 (West 2014); 38 C.F.R. § 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  However, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC5-2004 (June 23, 2004).  The Veteran's appeal is being denied as a matter of law.  Therefore, no further action is necessary under the statutory and regulatory duties to notify and assist.

Analysis

The Veteran asserts that he is unable to work as a result of nonservice-connected disabilities.  

Nonservice-connected pension is payable to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  Basic entitlement exists if, among other things, the veteran's income is not in excess of the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.3(a)(3) (2015).  As a condition of granting pension, VA may require proof of income.  See 38 U.S.C.A. § 1506 (West 2014); 38 C.F.R. § 3.277(a) (2015).

The Veteran has, at times, asserted that his income consists of disability benefits from the Social Security Administration (SSA); at other times, he denies having any income.  The record reflects that the Veteran began receiving disability payments from SSA in October 2009.  The Veteran confirmed that he was in receipt of SSA disability benefits in a September 22, 2010 statement.

The Veteran has also indicated that he is separated from his spouse, and that he contributes $200 per month towards her support; thus, he contends that her income should not be considered with his own countable income.  

A February 2013 letter advised the Veteran of the need to "furnish a complete income history, from February 1, 2010, to the present, for yourself and your spouse, to include" SSA forms and income tax returns.  The letter also asked the Veteran to furnish the date upon which he separated from his wife, and to indicate whether he contributes to her support.  

In May 2013, the Veteran advised that he and his wife are separated, but are still married, and that he contributes $200 a month to her support.  The Veteran did not furnish an income history or the date of estrangement from his wife.

In light of the above, the Board finds that nonservice-connected pension benefits are not warranted.  As discussed above, VA may require any pension applicant or beneficiary to submit proof of income as a condition of receiving pension benefits.  Because of the inconsistency in the Veteran's accounts of his income and marital status, VA informed the Veteran in February 2013 that proof of income for the period on appeal would be required.  He has not submitted the requested documentation.  As the Veteran has not complied with the reporting requirements, basic entitlement to nonservice-connected pension is not established.  See 38 C.F.R. § 3.277(d) (2015).


Special monthly pension is an increased level of VA pension benefits that is payable to a veteran by reason of need for aid and attendance or by reason of being housebound.  See 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.351 (2015).  As the Veteran is not entitled to nonservice-connected pension, he is not eligible to receive such pension at a higher, special monthly rate under 38 C.F.R. § 3.351.  Accordingly, his claim for special monthly pension must also be denied.


ORDER

Entitlement to nonservice-connected pension, including special monthly pension, is denied.




____________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


